                           Case 3:20-cv-00307 Document 19 Filed 12/10/20 Page 1 of 3
                                                                                CLOSED,Transferred_Out_District
                                        U.S. District Court
                             SOUTHERN DISTRICT OF TEXAS (Houston)
                             CIVIL DOCKET FOR CASE #: 4:20−cv−02952

Lopez v. Martinez et al DO NOT DOCKET. Case transferred to the    Date Filed: 08/19/2020
Western District of TX, El Paso.                                  Date Terminated: 12/10/2020
Assigned to: Chief Judge Lee H Rosenthal                          Jury Demand: None
Cause: 28:1983 Civil Rights                                       Nature of Suit: 440 Civil Rights: Other
                                                                  Jurisdiction: Federal Question
Plaintiff
Terry Lopez                                         represented by Terry Lopez
                                                                   396 Pendale Rd
                                                                   El Paso, TX 79907
                                                                   PRO SE


V.
Defendant
Phillip Martinez                                    represented by Chad Wesley Cowan
Honorable Judge                                                    United States Attorney Office
                                                                   1000 Louisiana
                                                                   Suite 2300
                                                                   Houston, TX 77002
                                                                   713−567−9569
                                                                   Fax: 713−718−3300
                                                                   Email: chad.cowan@usdoj.gov
                                                                   LEAD ATTORNEY
                                                                   ATTORNEY TO BE NOTICED

Defendant
Krystal Wade                                        represented by Chad Wesley Cowan
Assistant U S Attorney                                             (See above for address)
                                                                   LEAD ATTORNEY
                                                                   ATTORNEY TO BE NOTICED

Defendant
City of EL PAso Office of U S Marshal               represented by Chad Wesley Cowan
                                                                   (See above for address)
                                                                   LEAD ATTORNEY
                                                                   ATTORNEY TO BE NOTICED

Defendant
Lori Gruver
El Paso Attorney


 Date Filed        #     Docket Text
                       Case 3:20-cv-00307 Document 19 Filed 12/10/20 Page 2 of 3
08/19/2020    Ï1    COMPLAINT against All Defendants filed by Terry Lopez. (Attachments: # 1 Continuation, # 2
                    Exhibit 1, # 3 Exhibit 3, # 4 Exhibit 4)(ckrus, 4) (Entered: 08/21/2020)

08/21/2020    Ï2    NOTICE to Pro Se Litigant of Case Opening. Party notified, filed. (ckrus, 4) (Entered: 08/21/2020)

08/25/2020    Ï3    CLERKS NOTICE OF DEFICIENT PLEADING as to Terry Lopez. Parties notified Notice of
                    Compliance due by 9/24/2020, filed. (mmapps, 4) (Entered: 08/25/2020)

09/03/2020    Ï4    ORDER − Pltf to file Supplement Brief by 9/14/2020, not to exceed five pages, setting out why
                    venue is proper in the Southern District of Texas. (Signed by Chief Judge Lee H Rosenthal) Parties
                    notified.(sanderson, 4) (Entered: 09/03/2020)

09/03/2020    Ï5    MOTION/APPLICATION to Proceed In Forma Pauperis by Terry Lopez, filed. Motion Docket
                    Date 9/24/2020. (jdav, 4) (Entered: 09/04/2020)

09/03/2020    Ï6    MOTION for Appointment of counsel by Terry Lopez, filed. Motion Docket Date 9/24/2020. (jdav,
                    4) (Entered: 09/04/2020)

09/08/2020    Ï7    Constitutional Question Raised in this Petition by Terry Lopez, filed. (Attachments: # 1
                    Exhibit)(mmapps, 4) (Entered: 09/09/2020)

09/08/2020    Ï8    CONSENT to Proceed Before a Magistrate Judge by Terry Lopez, filed.(rguerrero, 4) (Entered:
                    09/09/2020)

09/11/2020    Ï9    SUPPLEMENTAL BRIEF Setting Out Why Venue is Proper in SDTX then Move for a Transfer re:
                    4 Order by Terry Lopez, filed.(sguevara, 4) (Additional attachment(s) added on 9/11/2020: # 1
                    Exhibit, # 2 Exhibit, # 3 cover letter) (sguevara, 4). (Entered: 09/11/2020)

09/14/2020   Ï 10   SUPPLEMENT Brief by Terry Lopez, filed. (Attachments: # 1 Exhibit, # 2 Exhibit)(mmapps, 4)
                    (Entered: 09/14/2020)

09/17/2020   Ï 11   PETITION FOR EMERGENCY MOTION to Compel The Office of the US Attorney to Cease and
                    Desist from Pursuing its Application for Writ of Asssitance, and Order of Eviction. by Terry Lopez,
                    filed. Motion Docket Date 10/8/2020. (Attachments: # 1 Exhibit 1, # 2 Exhibit 1 continued, # 3
                    Exhibit 2, # 4 Exhibit 3)(jdav, 4) (Entered: 09/17/2020)

10/08/2020   Ï 12   MOTION to Dismiss 1 Complaint by City of EL PAso Office of U S Marshal, Krystal Wade, filed.
                    Motion Docket Date 10/29/2020. (Attachments: # 1 Proposed Order, # 2 Exhibit, # 3 Exhibit, # 4
                    Exhibit, # 5 Exhibit, # 6 Exhibit, # 7 Exhibit, # 8 Exhibit, # 9 Exhibit)(Cowan, Chad) (Entered:
                    10/08/2020)

10/13/2020   Ï 13   RESPONSE to 12 MOTION to Dismiss 1 Complaint filed by Terry Lopez. (mmapps, 4) (Entered:
                    10/13/2020)

10/16/2020   Ï 14   RESPONSE to 12 MOTION to Dismiss 1 Complaint filed by Terry Lopez. (BrendaLacy, 4)
                    (Entered: 10/19/2020)

11/17/2020   Ï 15   MOTION to Dismiss 1 Complaint by Phillip Martinez, filed. Motion Docket Date 12/8/2020.
                    (Attachments: # 1 Proposed Order)(Cowan, Chad) (Entered: 11/17/2020)

11/20/2020   Ï 16   RESPONSE to 15 MOTION to Dismiss 1 Complaint , filed by Terry Lopez. (mmapps, 4) (Entered:
                    11/23/2020)

11/30/2020   Ï 17   MOTION to Set Aside Judge Martinez's motion to dismiss for improper venue by Terry Lopez,
                    filed. Motion Docket Date 12/21/2020. (rguerrero, 4) (Entered: 11/30/2020)

12/10/2020   Ï 18   ORDER TO TRANSFER CASE to Western District of TX, El Paso Division (Signed by Chief
                    Judge Lee H Rosenthal) Parties notified.(gkelner, 4) (Entered: 12/10/2020)
                    Case 3:20-cv-00307 Document 19 Filed 12/10/20 Page 3 of 3
12/10/2020   Ï   Interdistrict transfer to Western District of TX, El Paso Division. Case transferred electronically.
                 Case terminated on 12/10/20, filed. (gkelner, 4) (Entered: 12/10/2020)
